DETAILED ACTION
Applicant’s amendments and remarks, filed May 26, 2021, are fully acknowledged by the Examiner. Currently, claims 2-15 are pending with claim 1 cancelled, claim 15 newly added, and claims 2-4 and 6-14 amended. Applicant’s cancellation of claim 1 is sufficient to obviate the previously-filed rejections of the claims under 35 U.S.C. 112b. The following is a complete response to the May 26, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon introduction of new independent claim 15, the Examiner has failed to find any prior art reference or references that disclose, fairly suggest or make obvious each and every limitation set forth in claim 15. While prior art such as Kroeber (US Pat. Pub. 2015/0351826 A1), Aue et al. (US Pat. Pub. 2005/0070892 A1) and Sartor (US Pat. Pub. 2017/0056094 A1) are particularly relevant to a number of features of the device in claim 15, neither these nor any other reference or combination of references provide for each and every limitation set forth therein. Kroeber is particularly pertinent to the claimed device, but is particularly deficient in providing for the exposed area of the passive neutral electrode, the two exposed electrically conductive contact surfaces, and the arrangement of the electrically conductive contact surfaces (39, 39’) of the passive neutral electrode (5, 5’) are respectively in metallic contact with the contact tubes (24) of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794